852 F.2d 516
MATTINGLY, INC., a Kansas Corporation, and Mattingly Pools,Inc., a Kansas corporation,Plaintiffs-Appellees-Cross-Appellants,v.BEATRICE FOODS COMPANY, Defendant-Appellant-Cross-Appellee.
Nos. 83-2206, 83-2207.
United States Court of Appeals,Tenth Circuit.
July 19, 1988.

1
Before HOLLOWAY, C.J., MOORE, Circuit Judge and THOMPSON, District judge.


2
This matter comes on for consideration of a notice by the parties in the captioned appeals of dismissal of these appeals and pending motion for rehearing.


3
Upon consideration whereof, the notice of dismissal of appeals and motion for rehearing and being advised of settlement of all claims, it is ordered that these appeals and the pending motion for rehearing are dismissed, and the opinion of this court previously reported at 835 F.2d 1547, is vacated.